Exhibit 10.1

 
EXECUTION VERSION
 
 
 
AMENDMENT NO. 4 TO SENIOR SUBORDINATED NOTE PURCHASE AGREEMENT
 
This AMENDMENT NO. 4 TO SENIOR SUBORDINATED NOTE PURCHASE AGREEMENT (this
“Amendment) is dated as of March 16, 2011 by and among INTERNATIONAL TEXTILE
GROUP, INC., a Delaware corporation (the “Company”) and the Purchasers signatory
hereto.  Unless otherwise specified herein, capitalized terms used in this
Amendment shall have the meanings ascribed to them in the Note Purchase
Agreement (as hereinafter defined).
 
R E C I T A L S:
 
WHEREAS, the Company and the Purchasers are party to that certain Senior
Subordinated Note Purchase Agreement, dated as of June 6, 2007 (as amended by
Amendment No. 1 to Note Purchase Agreement, dated as of April 15, 2008
(“Amendment No. 1”), Amendment No. 2 to Senior Subordinated Note Purchase
Agreement, dated as of December 24, 2008 (“Amendment No. 2”) and Amendment No. 3
to Senior Subordinated Note Purchase Agreement, dated as of December 22, 2009
(“Amendment No. 3”), and as otherwise amended, supplemented, restated or
modified from time to time, the “Note Purchase Agreement”) pursuant to which,
among other things, the Company issued and sold to the Purchasers those certain
18% Senior Subordinated Notes due 2011 in accordance with and pursuant to the
terms and provisions of the Note Purchase Agreement;
 
WHEREAS, the Company has requested that the Purchasers temporarily waive the
Event of Default arising under Section 12(m) of the Note Purchase Agreement as a
result of the Company’s failure to comply with the Excess US Collateral Coverage
covenant set forth therein for the fiscal quarter ending December 31, 2010 (the
“Specified Default”);
 
WHEREAS, the Company has requested that the Purchasers agree to amend the Note
Purchase Agreement as set forth herein and to temporarily waive the Specified
Default; and
 
WHEREAS, for good and valuable consideration, the Purchasers are willing to so
amend the credit agreement and to temporarily waive the Specified Default, all
upon the terms and conditions as hereinafter set forth;
 
NOW, THEREFORE, in consideration of the premises contained herein, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
1             Amendments to Note Purchase Agreement.  Subject to the
satisfaction of the conditions precedent set forth in Paragraph 5 below, the
Purchasers hereby agree to amend the Note Purchase Agreement as follows:
 
1.1           Section 8.1 of the Note Purchase Agreement is hereby amended to
(i) delete the “and” immediately prior to clause (i) thereof, (ii) delete the
period at the end of clause (i) thereof and substitute “; and” therefor and
(iii) insert the following clause (j) as the last clause thereof:
 
“(j)           no later than five (5) Business Days prior to the termination by
the Company of the Specified Receivables Purchase Agreement and/or the
transactions contemplated thereby, written notice of such termination.”
 
1.2           Section 11.3(a) of the Note Purchase Agreement is hereby amended
to (i) delete the “and” immediately prior to clause (xiv) thereof, (ii) delete
the period at the end of clause (xiv) thereof and substitute “; and” therefor
and (iii) insert the following clause (xv) as the last clause thereof:
 
“(xv)           Indebtedness owing to Bank of America under the Specified
Receivables Purchase Agreement, solely to the extent the sale and purchase of
Specified Receivables pursuant to the Specified Receivables Purchase Agreement
is deemed to be a financing arrangement between the parties thereto.”
 
     1.3           Section 11.5 of the Note Purchase Agreement is hereby amended
to (i) delete the “and” immediately prior to clause (r) thereof, (ii) delete the
period at the end of clause (r) thereof and substitute “; and” therefor and
(iii) insert the following clause (s) as the last clause thereof:
 
“(s)           Liens on the Specified Receivables solely to the extent the sale
and purchase of such Specified Receivables pursuant to the Specified Receivables
Purchase Agreement is deemed to be a financing arrangement between the parties
thereto or if for any reason ownership of the Specified Receivables is deemed to
be vested in the Company or any Subsidiary.”
 
1.4           The definition of “Asset Disposition” now appearing in Schedule B
to the Note Purchase Agreement is hereby amended to (i) delete the “or”
immediately prior to clause (b) thereof, (ii) delete the period at the end of
clause (b) thereof and substitute “; or” therefor and (iii) insert the following
clause (c) as the last clause thereof
 
“(c)           any Transfer to Bank of America of Specified Receivables pursuant
to and in accordance with the Specified Receivables Purchase Agreement.”
 
1.5           The following definitions are hereby added to Schedule B to the
Note Purchase Agreement in proper alphabetical order:
 
““Bank of America” means Bank of America, N.A.
 
 
 

--------------------------------------------------------------------------------

 
 
“Specified Receivables” means U.S. dollar denominated receivables originated by
the Company or any Subsidiary and due from VF Corporation or one of its
Scheduled Affiliates (as defined in the Specified Receivables Purchase
Agreement).”
 
““Specified Receivables Purchase Agreement” means that certain SCF Supplier
Receivables Purchase Agreement (U.S.), dated as of March 16, 2011, among the
Company, certain of its Subsidiaries and Bank of America, N.A., as such
agreement may be amended from time to time in a manner not adverse to the
Purchasers.”
 
2             Release.  The Purchasers hereby authorize the direct the
Collateral Agent to execute and deliver, or to direct the execution and delivery
of, as applicable, the Release of Certain Accounts Receivable, substantially in
the form attached as Exhibit A hereto.
 
3             Temporary Waiver.  Subject to the satisfaction of the conditions
precedent set forth in Paragraph 5 below, the Purchasers hereby agree to
temporarily waive the Specified Default until 11:59 p.m. (New York time) on
March 31, 2011 (the “Expiration Time”).  From and after the Expiration Time, the
temporary waiver granted hereunder shall terminate automatically and without
further action or notice by any party hereto and the Specified Default shall be
reinstated as an Event of Default and shall be in full force and effect and the
Purchasers shall retain all of the rights and remedies relating thereto.
 
4             Representations and Warranties.
 
4.1           The execution, delivery and performance by the Company of this
Amendment has been duly authorized by all necessary corporate action and this
Amendment and the Note Purchase Agreement as modified hereby constitute legal,
valid and binding obligations of the Company enforceable against the Company in
accordance with their terms.
 
4.2           Upon the effectiveness of this Amendment and after giving effect
hereto, no Default or Event of Default exists under the Note Purchase Agreement.
 
4.3           Upon the effectiveness of this Amendment and after giving effect
hereto, all representations and warranties in the Note Purchase Agreement the
other Financing Documents are true and correct in all material respects as of
the effective date of this Amendment, except for (i) any such representations
and warranties which expressly relate to an earlier date and (ii) changes in
circumstances which are otherwise expressly permitted pursuant to the terms of
the Note Purchase Agreement.
 
4.4           No Purchaser or any other Person is receiving any additional fee,
interest, premium or other compensation in any form in connection with this
Amendment or the Senor Amendment (as defined below).
 
 
 

--------------------------------------------------------------------------------

 
 
5             Conditions to Effectiveness.  This Amendment shall be effective on
the date when the Purchasers determine that each of the following conditions
have been met:
 
     5.1           this Amendment shall have been duly executed and delivered by
the Company and the Purchasers;
 
     5.2         the Company, the Senior Agent and the other parties thereto
shall have delivered a fully executed copy of Consent and Amendment No. 22 to
the Senior Credit Agreement in substantially the form attached hereto as Exhibit
B (the “Senior Amendment”); and
 
     5.3         prior to or contemporaneous with the effectiveness of this
Amendment, the Company shall have reimbursed the Purchasers for all reasonable,
out-of-pocket expenses, including, without limitation, attorneys’ and
paralegals’ fees and expenses, incurred or to be incurred by the Purchasers
through the date hereof in connection with the preparation, negotiation and
execution of this Amendment or any document, instrument or other agreement
delivered pursuant to this Amendment or otherwise in connection with the Note
Purchase Agreement.
 
6           Miscellaneous.
 
     6.1           Effect; Ratification.
 
(a)           Except as specifically set forth above, the Note Purchase
Agreement and the other Financing Documents (including, without limitation,
Amendment No. 1, Amendment No. 2, Amendment No. 3 and Amendment No.4) and all
payment and performance obligations and all liens granted thereunder shall
remain in full force and effect and are hereby ratified and confirmed.  The
Company agrees that such ratification and reaffirmation is not a condition to
the continued effectiveness of the Note Purchase Agreement or the other
Financing Documents.
 
(b)           The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any Default or Event of Default (whether or not known
to any Purchaser) or any right, power or remedy of the Purchasers under the Note
Purchase Agreement or any other Financing Document, nor constitute an amendment
or modification of any provision of the Note Purchase Agreement or any other
Financing Document, except as specifically set forth herein.  Upon the
effectiveness of this Amendment, each reference in the Note Purchase Agreement
to “this Agreement”, “hereunder”, “hereof”, “herein” or words of similar import
shall mean and be a reference to the Note Purchase Agreement as modified
hereby.  The parties hereto acknowledge and agree that this Amendment shall
constitute a “Financing Document” for all purposes under the Note Purchase
Agreement and the other Financing Documents.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           The Company acknowledges and agrees that the amendments set forth
herein are effective solely for the purposes set forth herein and that the
execution and delivery by the Purchasers of this Amendment shall not be deemed
(i) except as expressly provided in this Amendment, to be a consent to any
amendment, waiver or modification of any term or condition of the Note Purchase
Agreement or of any other Financing Document, (ii) to create a course of dealing
or otherwise obligate any Purchaser to forbear, waive, consent or execute
similar amendments under the same or similar circumstances in the future, or
(iii) to amend, prejudice, relinquish or impair any right of the Purchasers to
receive any indemnity or similar payment from any Person or entity as a result
of any matter arising from or relating to this Amendment.
 
(d)           In consideration of, among other things, the modifications
provided for herein, and any other financial accommodations which the Purchasers
elect to extend to the Company, the Company, on its own behalf and on behalf of
each Credit Party, forever waives, releases and discharges any and all claims
(including, without limitation, cross-claims, counterclaims, rights of setoff
and recoupment), causes of action, demands, suits, costs, expenses and damages
that they now have, of whatsoever nature and kind, whether known or unknown,
whether arising at law or in equity, against the Collateral Agent and any
Purchaser (in their respective capacities as such) and any of their respective
subsidiaries and affiliates, and each of their respective successors, assigns,
officers, directors, employees, agents, attorneys and other representatives,
based in whole or in part on facts, whether or not known, existing on or prior
to the date of this Amendment.  The provisions of this Paragraph 6.1(d) shall
survive the termination of the Note Purchase Agreement and payment in full of
the Obligations.
 
    6.2           Counterparts and Signatures by Fax.  This Amendment may be
executed in any number of counterparts, each such counterpart constituting an
original but all together one and the same instrument.  Any party delivering an
executed counterpart of this Amendment by fax or electronic mail shall also
deliver an original executed counterpart, but the failure to do so shall not
affect the validity, enforceability or binding effect of this Amendment.
 
     6.3           Severability.  In case any provision in or obligation under
this Amendment shall be invalid, illegal or unenforceable in any court of
competent jurisdiction, the validity, legality and enforceability of the
remaining provisions or obligations, or of such provision or obligation in any
other jurisdiction, shall not be affected or impaired thereby.
 
     6.4           GOVERNING LAW.  THIS AMENDMENT SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY,
THE LAW OF THE STATE OF NEW YORK INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS THEREOF, BUT OTHERWISE WITHOUT REFERENCE TO THE
CHOICE-OF-LAW PRINCIPLES OF THE LAW THEREOF.
 
[Signature Pages Follow]
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.
 

    COMPANY               INTERNATIONAL TEXTILE GROUP, INC.             By: /s/
Craig J. Hart
 
  Name: Craig J. Hart     Title: Vice President and Treasurer  

 
 
 

--------------------------------------------------------------------------------

 
 

   
PURCHASERS:
      CCP F, L.P.             By:  Clearlake Capital Partners, LLC, its general
partner     By:  CCG Operations, LLC, its managing member             By: /s/
Jose Feliciano  
 
  Name: Jose Feliciano     Title: Manager  

 
 
 

--------------------------------------------------------------------------------

 
 
 

    RESERVOIR CAPITAL PARTNERS, L.P.             By:  RCP GP, LLC, its general
partners                     By: /s/ Craig Huff
 
  Name: Craig Huff     Title: Managing Partner  

             

   
RESERVOIR CAPITAL INVESTMENT PARTNERS,L.P.
            By:  RCIP GP, LLC, its general partner                     By: /s/
Craig Huff
 
  Name: Craig Huff     Title: Managing Partner  

 

   
RESERVOIR CAPITAL MASTER FUND II, L.P.
            By:  Reservoir Capital Group, L.L.C., its general partner          
          By: /s/ Craig Huff
 
  Name: Craig Huff     Title: Managing Partner  

 
 
 

--------------------------------------------------------------------------------

 
 

   
WLR RECOVERY FUND IV, L.P.
            By:  WLR Recovery Associates IV, LLC, its General Partner          
          By: /s/ David L. Wax
 
  Name: David L. Wax     Title:  Its Duly Authorized Signatory  

             

   
WLR RECOVERY FUND III, L.P.
            By:  WLR Recovery Associates III, LLC, its General Partner          
          By: /s/ David L. Wax
 
  Name: David L. Wax     Title: Its Duly Authorized Signatory  

 

   
WLR IV PARALLEL ESC, L.P.
            By:  INVESCO WLR IV Associates, LLC, its General Partner            
        By: /s/ David L. Wax
 
  Name: David L. Wax     Title: Its Duly Authorized Signatory  

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
Form of Release of Certain Accounts Receivable
 
 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT B
 
Form of Senior Amendment
 
 
 